Citation Nr: 1722656	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  06-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for heart disease/a heart disorder, claimed as secondary to service-connected hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from August 1988 to December 1988 and from June 1989 to June 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016 the case was remanded for additional development. 

The matter of service connection for migraine headaches was also on appeal.   A June 2016 rating decision granted service connection for migraines, rated 30 percent, effective August 29, 2005, resolving that matter.  


FINDING OF FACT

The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, heart disease/a heart disorder.


CONCLUSION OF LAW

Service connection for heart disease/a heart disorder is not warranted.  38 U.S.C.A §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA-compliant notice was issued in this matter by a letter in August 2010.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records (STRs) are associated with the record.  He was afforded a VA examination in connection with his claim in January 2011, and an April 2016 addendum opinion was secured following the Board's remand.  The Board finds the examination report and addendum adequate for rating purposes with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

[April and May 2013 private treatment records reflect that it was considered that the Veteran might have heart disease, and that he was scheduled for a follow-up diagnostic procedure to confirm the diagnosis.  Records of that procedure and further follow-up are not associated with the Veteran's VA file; and the Board's January 2016 remand ordered development to obtain them (the Veteran was to provide the necessary authorization).   In May 2016 correspondence the RO asked the Veteran to provide authorization for VA to secure the records.  He did not respond.  VA's duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App.190, 193 (1991).   Given the Veteran's failure to respond to the request for records that, if available, could substantiate his claim, the inference is that such records are either unavailable or that the Veteran declines to authorize their release because they do not support his claim.  Regardless, VA is unable to obtain them without his authorization, and the Board finds that VA's duty to assist is met].  

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131;
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service connected disability; and (3) that the current claimed disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2). Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs do not note any findings or complaints of heart problems.  On June 1993 service separation examination, his heart was normal on clinical evaluation.  .

December 2006 VA treatment records note that the Veteran reported chest pain and pressure along with jaw pain and left arm pain and tingling.  He was found to have elevated blood pressure and was diagnosed with malignant hypertension with secondary angina from cardiac strain.  Stress testing at a follow-up visit was normal.  August 2009 VA treatment records note that he reported chest pain and headaches "whenever the blood pressure is elevated."  September 2009 VA treatment records note that results from a treadmill test were found to be inconclusive due to the Veteran's use of beta blockers, but he was noted to have a good exercise tolerance and no chest pain. 

On April 2007 VA hypertension examination, the Veteran's heart size was normal and no arteriosclerotic complications of hypertension were found.  The examiner noted that a December 2006 stress test was normal. 

On January 2011 VA cardiac examination, it was noted that the Veteran had a history of hypertension since 1993 for which he took prescribed medication.  He reported fatigue and shortness of breath with chest pain during physical activity.  The examiner acknowledged the Veteran's complaints of chest pain but noted that an August 2009 EKG was normal, as was the September 2009 stress test.  The Veteran reported that he continued to have some mild chest pain one or two times per year with substernal burning pain and numbing sensation in his jaw.  He reported that he did not take heart medication.  His heart size was noted to be normal, congestive heart failure or ischemia was not found.  The examiner opined that it was less likely than not that the Veteran's chest discomfort was related to heart disease.

April 2013 private treatment records note that the Veteran reported chest pain.  On May 2013 follow-up visit, he underwent a nuclear scan that was noted to display "a large area of anterior ischemia."  Treatment notes from that visit reflect that he was scheduled for coronary angiography later that same day to ascertain whether he had heart disease.  As was noted above, the report of the angiography is not in the Veteran's VA record, and he has not responded to an RO request for authorization for VA to obtain it (and other related records).  

In an April 2016 addendum opinion (to the January 2011 examination report), the consulting provider noted that while a March 2013 cardiology report notes an abnormal stress test and discussed proceeding with a cardiac catheterization (coronary angiogram) to confirm a diagnosis of heart disease, the cardiac catheterization study report was not associated with the record.  The provider stated there was no evidence in currently available medical records of ischemic heart disease or other heart condition.  

VA treatment records through November 2016 do not show a diagnosis of, or treatment for heart disease.  Heart disease is not listed in the Veteran's problem listing.

The threshold question that must be addressed in this matter is whether there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a heart disorder/disease).  In the absence of proof of such current disability there is no valid claim for service connection either on a direct or on a secondary service connection theory of entitlement.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144  (1999).  On review of the record the Board has found that there is no such evidence in the record.  

The Veteran's STRs do not show findings or diagnosis of a heart disease (they do show hypertension, which is service connected).  And there is no evidence that heart disease was manifested in the first postservice year, so as to warrant service connection for such disease on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112).  Furthermore, January 2011 VA examination (with an April 2016 addendum opinion) a heart disease was not found (the addendum opinion indicates, by inference, that ischemia on a stress test is not of itself diagnostic of heart disease, and points to the fact that the angiogram report was not made available as evidence that the Veteran was not found for have heart disease).  And VA treatment records (through November 2016) do not show findings, diagnosis, or treatment for heart disease (or that heart disease was one of the Veteran's medical problems).  While a private stress test in 2013 suggested a possibility that the Veteran might have a heart disease, private treatment records show that he was scheduled for an angiogram on the same day to confirm the diagnosis.  He has not responded to a request for an authorization for VA to secure the record of that procedure and any other private follow-up records, and the inference from his failure to cooperate must be that any existing records sought do not support his claim.  Consequently, the private treatment records cannot be found to be probative evidence establishing that he has a heart disease.  

The Veteran's own statements alleging he has a heart disorder are not competent evidence in this matter.  The diagnosis of a heart disease is a medical question that requires medical expertise (and generally diagnostic studies that establish the nature of the disease).  He is a layperson, does not profess to have medical expertise, and does not cite to supporting medical opinion.  See Jandreau, 492 F.3d at 1377.

In summary, the preponderance of the evidence is against a finding that the Veteran has or has had heart disease.  He has not met a threshold requirement for substantiating a claim of service connection, has not presented a valid claim of service connection for heart disease, whether on a direct or a secondary service connection theory of entitlement.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  Therefore, the benefit-of-the-doubt rule does not apply; the appeal in the matter must be denied. 





ORDER

Service connection for heart disease/a heart disorder, claimed as secondary to service-connected hypertension, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


